DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Response to Arguments
 Applicant’s arguments with respect to claim(s) rejected have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim 20180076411 in view of Mizuno 20100213559.

    PNG
    media_image1.png
    235
    507
    media_image1.png
    Greyscale

Regarding claims 1 and 10, fig. 4 of Kim discloses a display device comprising: 
a substrate 130 (is a type of substrate on which elements above are formed on); 
a display area (fig. 2) including a plurality of pixels 210 (see fig. 2 for plurality as 210 is for every PA) arranged over the substrate; and 
a transmission area 165 (which is transmission area between adjacent TA as shown in fig. 5 as allow for 250 to be transmitted across) arranged inside the display area, wherein the transmission area is disposed to overlap a component 151b below the substrate, 
wherein a transparent organic layer 250 (see bottom of par [0090] – organic layers) is disposed in the transmission area on the substrate, and 
wherein a groove 165 is defined in the transmission area by removed portions of the substrate, and the groove is filled with the transparent organic layer.
Kim does not disclose that the transparent organic layer including siloxane, wherein the transparent organic layer includes Si, O, or C-based siloxane.
However, par [0079] of Mizuno discloses of optically-transparent layer 170 is a material having a high optical transmittance such as an acrylic or fluorinated polymer, siloxane of an organic silicon polymer.
In view of such teaching, it would have been obvious to form a device of Kim comprising wherein the transparent organic layer includes Si -based siloxane such as taught by Mizuno in order to have high optical transmittance.

Allowable Subject Matter
Claims 2-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PURVIS A. Sue can be reached on (571 )272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VONGSAVANH SENGDARA/               Primary Examiner, Art Unit 2829